PER CURIAM.
Robert Lee Jones petitions this court for a writ of mandamus directing the respondent to enter an order returning certain personal property. See Estevez v. Gordon, 386 So.2d 43 (Fla. 3d DCA 1980).
Jones states that he was arrested in 1990 for burglary. At that time the police confiscated “gold coins and $100.00 in cash,” but it was never alleged that this money “was involved in any crime.” The items apparently remain in police custody.
The state indicates that it has no objection to the petition. Accordingly, the circuit court should exercise its inherent power to direct the return of the gold coins and other moneys to Jones. We withhold formal issuance of the writ of mandamus.
SCHOONOVER, C.J., and FRANK and PATTERSON, JJ., concur.